USCA11 Case: 20-11475     Date Filed: 06/02/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11475
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 8:13-cr-00207-SCB-TGW-1



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                  versus


FREDDIE WILSON,


                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                               (June 2, 2021)
           USCA11 Case: 20-11475           Date Filed: 06/02/2021       Page: 2 of 4



Before BRANCH, LUCK and TJOFLAT, Circuit Judges.

PER CURIAM:

       On June 5, 2015, we affirmed Freddie Wilson’s convictions for “converting

to his personal use United States Treasury checks issued as a result of fraudulently

filed federal income tax returns” and related offenses. 1 United States v. Wilson,

788 F.3d 1298, 1304-05 (11th Cir. 2015). We also affirmed the sentence the

District Court imposed: incarceration for 102 months, restitution and a judgment of

forfeiture, both in the sum of $39,197.72. Then, on March 25, 2020, we affirmed

the District Court’s denial of his motion for sentence reduction. 2 United States v.

Wilson, 799 F. App’x 792, 793 (11th Cir. 2020). We did so because he filed the

motion after serving his term of imprisonment in full. Id.

       On April 2, 2020, Wilson, proceeding pro se, moved the District Court

pursuant to 18 U.S.C. § 3583(e) for the early termination of his term of supervised

release. The Court denied his motion the next day, on April 3, 2020. Wilson

appeals the denial.3 We affirm.


       1
          A jury convicted Wilson on six counts for theft of government property, five counts of
aggravated identity theft, one count of conducting an unlawful monetary transaction and one
count of obstruction of proper administration of law, in violation of 18 U.S.C. §§ 641, 1028A,
1957 and 1505, respectively.
        2
          Wilson moved the District Court to reduce his sentence pursuant to 18 U.S.C. §
3582(c)(2) “based on Amendment 790 to the Sentencing Guidelines.” Wilson, 799 F. App’x at
793.
        3
          In his brief on appeal, Wilson challenges his convictions and sentences in addition to
appealing the District Court’s April 3, 2020 order. He did not present those challenges to the
District Court, and we do not consider them here.
                                                2
          USCA11 Case: 20-11475        Date Filed: 06/02/2021    Page: 3 of 4



      A district court, in the exercise of its discretion, see United States v.

Johnson, 877 F.3d 993, 997 (11th Cir. 2017), may order the early termination of a

defendant’s term of supervised release pursuant to 18 U.S.C. § 3583(e)(1). If a

defendant is eligible for such relief, and we assume for sake of argument that

Wilson was, the district court may grant relief “after considering the factors set

forth in [§ 3553(a)(1), (2)(B)-(D), (4)-(7)].” 18 U.S.C. § 3583(e)(1); Johnson, 877

F.3d at 997-98. In particular, the court must consider: the nature and

circumstances of the offense and the history and characteristics of the defendant;

the need for the sentence to afford adequate deterrence, protect the public from the

defendant’s further crimes, and provide the defendant with needed education or

treatment; the applicable kinds of sentence and guideline range under the

Sentencing Guidelines; any pertinent policy statement issued by the Sentencing

Commission; the need to avoid unwarranted sentencing disparities between

similarly situated defendants; and the need to provide restitution to any victims of

the offense. 18 U.S.C. § 3553(a)(1), (2)(B)-(D), (4)-(7).

      In this case, in its order denying Wilson’s motion for early termination of his

term of supervised release, the District Court stated that “the relevant § 3553(a)

factors militate against early termination given the nature of Defendant’s offenses

and that Defendant was ordered to pay $39,197.72 in restitution, a significant

amount of which remains outstanding.”

                                           3
          USCA11 Case: 20-11475      Date Filed: 06/02/2021   Page: 4 of 4



      In his brief on appeal, Wilson has not challenged the District Court’s

consideration of the relevant § 3553(a) factors in denying his motion. The District

Court’s order of April 3, 2020 is accordingly

      AFFIRMED.




                                         4